Citation Nr: 0105419	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1994, for a 100 percent disability rating for post traumatic 
stress disorder (PTSD) based upon the existence of clear and 
unmistakable error in rating decisions dated December 4, 
1995, July 22, 1995, and December 16, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from  January 1965 to June 
1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in February 1999.  That decision, in 
pertinent part, denied the veteran's claim of entitlement to 
an effective date earlier than November 30, 1994, for a 100 
percent disability rating for PTSD based upon the existence 
of clear and unmistakable error in rating decisions dated 
December 4, 1995, July 22, 1995, and December 16, 1992.  The 
denial was duly appealed.

Although the veteran's representative framed one of the 
issues on appeal as "[e]ntitlement to an effective date 
earlier than November 30, 1994, for the grant of a 100 
percent evaluation for service-connected PTSD, the issues 
presently before the Board for appellate consideration are as 
stated on the title page of this decision.


FINDING OF FACT

The RO rating decisions of December 1992, July 1995, and 
December 1995 were reasonably supported by the evidence then 
of record and by prevailing legal authority.


CONCLUSION OF LAW


The RO rating decisions of December 1992, July 1995, and 
December 1995 did not contain clear and unmistakable error.  
38 U.S.C.A. § 5109A (West 1991 & Supp. 2000); 38 C.F.R. 
§3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 1992 service connection was granted for the 
veteran's PTSD.  A disability rating of 30 percent effective 
from June 4, 1991 was assigned.  The veteran was notified of 
the decision and his appellate rights by a letter dated 
January 11, 1993.

In July 1995 the veteran's disability rating was increased to 
100 percent effective from November 30, 1994.  He was 
notified of the decision and his appellate rights by a letter 
dated August 1, 1995.  In August 1995 the veteran requested 
an earlier effective date for the 100 percent disability 
rating.  The claim for an earlier effective date was denied 
in a rating decision dated December 4, 1995.  The veteran was 
notified of the decision and his appellate rights by a letter 
dated December 11, 1995.

The veteran failed to seek appellate review of any of these 
decisions within one year.  As a result, those decisions are 
final and are not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 1991); 38  C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2000).  There are two exceptions 
to this rule, new and material evidence submitted by the 
veteran sufficient to reopen the claim or clear and 
unmistakable error in the rating decision.

New and Material Evidence

Under 38 U.S.C.A. § 5108 (West 1991), which provides that if 
new and material evidence is presented or secured with 
respect to  a claim which has been disallowed, the Secretary 
shall reopen  the claim and review the former disposition of 
the claim.  See 38 C.F.R. § 3.156.  However, where an 
appellant seeks to reopen a claim of entitlement to an 
earlier effective date under 38 C.F.R. §  3.156, even 
assuming the presence of new and material evidence, reopening 
of a claim of entitlement to an earlier effective date can 
not result in the actual assignment of an earlier effective 
date, because an award granted on a reopened claim may not be 
made effective prior to the date of  the reopened claim.  See 
38 U.S.C.A. § 5110(a) (West 1991); Lapier v. Brown, 5 Vet. 
App. 215 (1993); 38 C.F.R. § 3.400(q)(1)(ii) (2000).
Applying the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") holding in Lapier to the 
instant case, the Board finds that the veteran has no legal 
basis for an earlier effective date based upon new and 
material evidence.  Even were the Board to find that the new 
and material evidence did support a finding of 100 percent 
disability for PTSD prior to November 1994, the effective 
date could be no earlier than the date of the reopened claim, 
in this instance February 1999.  For that reason, the Board 
will not consider the evidence submitted by the veteran 
relating to the wages he was earning during the years 1991 to 
1995.  Because the evidence was not of record during the 
previous adjudication, they would only be considered in the 
context of readjudication based upon a submittal of new and 
material evidence.

Clear and Unmistakable Error

As noted above, the unappealed rating decisions in December 
1992, July 1995, and December 1995 are final.  38  U.S.C.A. § 
7105; 38 C.F.R. § 19.153.  Such final decisions may be 
reversed or amended when evidence establishes that clear and 
unmistakable error existed.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) "[E]ither the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell, supra), cert. 
denied, 120 S. Ct. 405 (1999).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous  nature of the concept of clear and 
unmistakable error.   "Clear and unmistakable error is an 
administrative failure  to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1  Vet. App. 370, 372 (1991).  A finding of clear 
and unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3  Vet. App. 310, 313-4 (1992).  "It 
must always be remembered  that CUE is a very specific and 
rare kind of 'error'". Fugo  v. Brown, 6 Vet. App. 40, 43 
(1993). 

In order to determine whether the rating decisions contained 
clear and unmistakable error, we review the evidence which 
was before the rating board "at that time."  38 C.F.R. 
§ 3.104(a) (2000).  "A determination that there was 'clear 
and unmistakable error' must be based on the record that 
existed at the time of the prior...decision."   Russell, 
supra.  In other words, we cannot apply the benefit of 
hindsight or additions to the evidentiary record to our 
evaluation of the rating board's actions in 1992 and 1995 in 
determining whether clear and unmistakable error existed.

Rating Decision of December 1992

The veteran argues that the RO incorrectly assigned a 30 
percent disability rating to his PTSD in the December 1992 
rating decision.  He does not argue that the effective date 
of the 30 percent rating should be any earlier.  Rather, he 
argues that he was disabled to the same degree in 1992, when 
he was assigned a 30 percent rating, as he was in 1995 when 
he was assigned a 100 percent disability rating.  In sum, he 
argues that the RO clearly and unmistakably misapplied the 
rating criteria to the evidence before it.


Applicable Rating Criteria

At the time of the rating decisions under review the 
veteran's PTSD was rated pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411 (1992) and 38 C.F.R. § 4.132, DC 
9411 (1995).  The rating criteria was unchanged from 1992 to 
1995.  Subsequent changes in rating code are irrelevant to 
the veteran's claim of clear and unmistakable error.

In 1992 and 1995, DC 9411 for PTSD provided a 100 percent 
disability rating when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent rating is appropriate when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
to obtain or retain employment.  A 50 percent rating is 
appropriate when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent rating is assigned if definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991 & Supp. 1999).
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2000).

Evidentiary Record in 1992

In December 1992 the record consisted of private and VA 
treatment records and examinations.  

A disability examination from the New York State Department 
of Social Services, dated in July 1992 provided the basis for 
the December 1992 grant of service connection for PTSD.  The 
veteran reported that he was applying for disability benefits 
because he did not hear well.  The veteran was receiving SSI 
benefits.  The veteran had become a diabetic and was having 
trouble with his hands and feet.  He had to change shoes 
three or four times per day.  His last job had been as a 
self-employed cabinet maker.  He had closed the business in 
December 1991.  His number one customer had stopped doing 
business with him because of a recession.  He stated that the 
"recession wiped me out."  The veteran also claimed he had 
problems because he could not be regularly employed.  He 
could be self-employed, but he claimed that he probably would 
never be able to be self-employed again.  He claimed to be 
proud of the work, but he said that he could not do it.  
Because he would be sweating a lot, using the machines, and 
that these factors would affect his diabetic condition.  The 
veteran claimed with regard to his psychiatric problems, that 
he had been attending a veterans support group for the last 
four and a half years.  He said that he saw a social worker 
on a one-to-one basis.  The examiner summarized that the 
veteran had tried, throughout his life, to become successful, 
and had been going up in success and down in failure.  He had 
been practically conditioned into a pessimistic negativistic 
attitude, feeling constantly that he was a failure and was 
worth absolutely nothing.  The examiner diagnosed PTSD with 
anxiety at the same time.  
The veteran was examined for compensation purposes by VA in 
October 1991.  The veteran reported that since service he had 
been hospitalized once at a VAMC for diabetes in July 1991.  
He saw a psychiatrist two years ago at Montrose because of a 
sleep problem.  For about three and one half years he had 
attended the Outreach Center at Beacon, New York.  He said he 
had had a lot of unemployment and often worked as a caretaker 
to get free room.  His longest job was five years working as 
a scenery builder for TV.  He said he had his own small 
business doing cabinet work and after a year it just failed.  
The examiner reviewed the veteran's symptoms.  The examiner's 
overall impression was that although the veteran might be 
considered to have a dysthymia since his military service, 
the examiner believed it was more accurate to consider him 
having a somewhat atypical PTSD with associated symptoms of a 
panic disorder which was severe enough to warrant an 
additional diagnosis.  The veteran had had a small business 
for a year, but this had recently failed, and the veteran 
felt at risk of becoming homeless.  It was not clear how 
employable the veteran would be in the immediate future.  The 
diagnoses were PTSD and panic disorder without agoraphobia.  
Incapacity was moderate.

Record of VA inpatient detoxification from February to March 
1981 was also of record.  The veteran received a diagnosis of 
anxiety neurosis, moderately severe during that treatment.  A 
rating decision, dated in November 1981, denied entitlement 
to service connection for that disorder.

Analysis

The veteran argues that based upon this evidence he should 
have been awarded a 100 percent disability rating.  The Board 
finds that a finding of 30 percent disability produced by the 
veteran's PTSD is not clearly and unmistakably erroneous.  
Neither of the examinations describe the veteran in terms 
that clearly and unmistakably fall within the parameters 
required for a 100 percent disability so that reasonable 
minds could not disagree.  As noted, in order to assert a 
valid claim of CUE, a veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Fugo and Russell, supra.  This argument, without more, does 
not show that the prior RO's decisions contained CUE.  The 
veteran has not pointed to any erroneous information 
contained in the reports or statements that were before the 
adjudicators at the time of the prior rating decision.

Although it could be argued that VA should have retrieved the 
Social Security Administration (SSA) records to determine the 
appropriate level of disability, such failure to assist the 
veteran in the development of his claim does not constitute 
clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994).

The Board is unable to find any clear and unmistakable error 
within the rating decision of December 1992.

Rating Decisions of July and December 1995

The Board will consider the July and December 1995 rating 
decisions together, because the record stood essentially in 
the same position.  In addition, because the veteran 
requested an earlier effective date than that assigned in 
July 1995, that aspect of his claim was reconsidered in 
December 1995.  With respect to the 1995 rating decisions, 
the veteran claims the RO committed clear and unmistakable 
error in the assignment of the effective date of the 100 
percent disability rating.

Effective Dates for Increased Rating

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (1995).

The effective date of increased evaluations will be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  The effective date for disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. §§ 5110(a) and 
5110(b)(2); 38 C.F.R. § 3.400(o).

The veteran's claim for increased compensation was signed by 
the veteran and received at the RO on November 30, 1994.  The 
RO has assigned November 30, 1994 as the effective date of 
the increase.

The applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or claims 
-- formal and informal -- for increased benefits and, then, 
to all other evidence of record to determine the "earliest 
date as of which", within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a).

In December 1995 the record consisted of VA records dating 
from March 1994 through November 1994.  They reflect 
treatment for diabetes mellitus and obesity, but make no 
mention of disability level caused by the veteran's PTSD.  
All other earlier medical treatment records dated between 
December 1992 but before November 1994 present in the claims 
folder in July and December of 1995 consisted of audiology 
records.  The earliest records that address the veteran's 
PTSD are the VA compensation and pension examination dated in 
January 1995.

As noted, in order to assert a valid claim of CUE, a veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Fugo and Russell, supra.  Therefore, 
this argument, without more, does not show that the prior 
RO's decisions contained CUE.  The veteran has not pointed to 
any erroneous information contained in the reports or 
statements that were before the adjudicators at the time of 
the prior rating decision.

The RO had a basis for concluding that the veteran's service 
connected psychiatric disability was not 100 percent 
disabling prior to November 1994.  The outpatient treatment 
records showed treatment principally for conditions that were 
not related to PTSD.  There was no medical opinion, within 
the year prior to November 1994 that indicated the veteran's 
PTSD had increased in disability.  It was also reasonable to 
conclude that there were no communications that constituted 
an informal claim.  

Although the veteran argues that his disability did not 
change from 1991 to 1995, and the medical evidence required a 
conclusion that the veteran's disability warranted a 100 
percent rating in December 1992, the evidence is not so clear 
that reasonable minds could not differ with that argument.  
The veteran's argument essentially comes down to a dispute as 
to how the evidence was weighed.  However, such a dispute 
cannot serve as the basis for a finding of clear and 
unmistakable error.  Based on the foregoing analysis, the 
Board is of the view that the veteran's arguments do not 
constitute a valid claim of CUE as to either the RO's 
December 1992, July 1995, or December 1995 rating decision.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.


ORDER

Entitlement to an effective date earlier than November 30, 
1994, for a 100 percent disability rating for PTSD based upon 
the existence of clear and unmistakable error in rating 
decisions dated December 4, 1995, July 22, 1995, and December 
16, 1992, is denied.



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals



 

